DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2010/0303364 A1) in view of Sasaki et al. (US 2014/0245367 A1).

Regarding claim 1, Yamada discloses an apparatus for encoding a video (see 1 in fig. 1), the apparatus comprising: a processing circuitry (see 601-602 in fig. 8) configured to: encode the video into a video bitstream (see 101 in fig. 1); extract an image feature (see 11 in fig. 1) from the video; encod
Although Yamada discloses transmitting the feature bitstream and the video bitstream into an output bitstream (see 2 in fig. 1), it is noted that Yamada does not disclose the particular wherein the bitstreams are multiplex.  

Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Sasaki teachings of the well-known multiplexing bitstreams scheme into Yamada multiple streams transmission for the benefit of sharing a scarce transmission resource.

Regarding claims 2 and 8, Yamada further discloses wherein the processing circuitry is further configured to extract the image feature for a frame of the video (see 11 in fig. 1).  

Regarding claims 3 and 9, the references further discloses wherein the processing circuitry is further configured to multiplex the feature bitstream and the video bitstream into the output bitstream (e.g. see Sasaki ¶ [0114]), and wherein the multiplexing defines an association between the video bitstream pertaining to a video frame and the feature bitstream pertaining to the video frame (e.g. see Sasaki multiple video in ¶ [0114] for fig. 3).  

Regarding claims 4 and 10, the references further discloses wherein the multiplexing comprises including the image feature of the video into a sequence enhancement information (SEI) message belonging to frame header information of the video (e.g. see Sasaki ¶ [0121]) such that the video bitstream also comprises information on the image feature itself (see fig. 4).  

Regarding claims 5 and 11, the references further discloses wherein the processing circuitry is further configured to encode the image feature by differential encoding comprising: reconstructing, from the video bitstream, the video; extracting the image feature from the reconstructed video (see Sasaki 112 in fig. 1); Page 4 of 8Application No. 17/197,500Preliminary Amendment determining a differential image feature by 

Regarding claims 6 and 12, the references further discloses wherein the image feature is any of: a scale invariant feature transform (SIFT), speeded up robust features (SURF), binary robust independent elementary, features (BRIEF), or a feature extracted by machine-learning based models (see fig. 16; e.g. see Sasaki ¶ [0158]).  

Regarding claim 7, the claim(s) recite a decoder (see 301 in fig. 1) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 13, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 14, the claim(s) recite analogous limitations to claim 7, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recite a medium storing program (see claim 45) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 16, the claim(s) recite a medium storing program (see claim 45) with analogous limitations to claim 7, and is/are therefore rejected on the same premise.

.

Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. Applicant argued that “Sasaki does not teach the foregoing features of claim 1 when claim 1 is considered as a whole” because “considering multiplexing bitstreams per se does not implicitly include the specific limitation of multiplexing feature bitstreams and video bitstreams”. The Examiner respectfully disagrees for two reasons. First, it is notoriously well-known in the art of data (videos, audios, subtitles, etc.) transmission to multiplex various bitstreams for the benefit of sharing a scarce transmission resource. Multiplexing without specifics of its inner process is not a patentable feature. Second, Sasaki does disclose multiplexing videos (e.g. see “a transport stream is obtained by multiplexing a video stream, audio stream, subtitle stream, and so on” in ¶ [0115], wherein a subtitle stream is a form of video stream, or a “so on” stream could be another video stream (e.g. see multiple video streams are transmitted from multiple 1402 in fig. 29). Therefore, the Examiner maintains all limitations are met.
Applicant next argued that the Office Action for dependent claim 3 failed to consider the claim 3 as a whole. The Examiner respectfully disagrees. Applicant argument is based on the premise of claim 1 argument. See above rebuttal showing claim 3 does disclose multiple videos, wherein the bitstreams shown in Sasaki fig. 3 are associated as shown in fig. 9.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Duan et al. (US 2021/0014540 A1), discloses codec of features.

3.	Fridental et al. (US 2017/0289504 A1), discloses encoding with extracted features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485